                                                                                                                         Brookfield Place
                                                                                                              200 Vesey Street, 20th Floor
                                                                                                               New York, New York 10281
                                                                                                                Telephone: 212-415-8600
                                                                                                                      Fax: 212-303-2754
                                                                                                                      www.lockelord.com

                                                                                                                           Shalom Jacob
                                                                                                        Direct Telephone: (212) 415-8618
                                                                                                                   sjacob@lockelord.com




                                                          April 27, 2020

BY ECF:

Honorable Loretta A. Preska
Senior United States District Judge
United States Courthouse
500 Pearl Street
New York, New York 10007-1312

         Re:        Peterson v. Islamic Republic of Iran, 10 Civ. 4518 (LAP)
                    Quarterly Update Letter

Dear Judge Preska:

       We represent Kenneth R. Feinberg, who was appointed as Successor Trustee of
the Peterson § 468B Fund in accordance with 26 U.S.C. § 468B (the “Peterson Fund”)
pursuant to an Order of the Court dated April 6, 2020 (ECF 1079) following the death of
former Trustee, Judge Stanley Sporkin.1 We have provided quarterly update letters to
the Court since January 13, 2017 (ECF 704) addressing the status of the Peterson
Fund’s distributions and other developments. We are submitting this quarterly update
as of March 31, 2020 pursuant to the Court’s Order (ECF 853) approving the first
Report & Recommendation (ECF 842) of Special Master Kathleen N. Massey (the
“Special Master”) which Report & Recommendation recommended, among other things,
that the Trustee continue to provide the Court with quarterly updates.

     A. Summary of Current Distribution Status

        By Order of this Court dated July 9, 2013, the sum of $1,895,672,127 was
deposited into the Peterson Fund. As of March 31, 2020, the Peterson Fund has made
distributions and payments in the approximate amount of $1,814,616,946 to Plaintiffs,
attorneys and other parties exclusive of the Peterson Fund’s administrative and other
fees and expenses.

1   Reference herein to the term “Trustee” shall mean the Successor Trustee, Mr. Feinberg, and/or the
    former Trustee, Judge Sporkin, as the context requires.
                Atlanta | Austin | Boston | Chicago | Cincinnati | Dallas | Hartford | Hong Kong | Houston | London | Los Angeles
           Miami | Morristown | New Orleans | New York | Providence | San Francisco | Stamford | Washington DC | West Palm Beach
82817824v.3
Honorable Loretta A. Preska
April 27, 2020
Page 2

        The first and second interim distributions to the non-Peterson plaintiffs entitled to
share in approximately thirteen (13%) percent of plaintiff recoveries pursuant to the
Litigation Cooperation and Settlement Agreement dated June 1, 2012 (referred to
herein as the “13% Plaintiffs”) have been completed. In October 2018, the Trustee
commenced a third interim distribution to the 13% Plaintiffs, which distribution has been
substantially completed.

        In the Peterson cases, the initial distribution to, or for the benefit of, the Peterson
Plaintiffs has been completed. The second interim distribution to the Peterson Plaintiffs
has also been largely completed, with distributions made to more than ninety-nine
(99%) percent of the Peterson Plaintiffs.

      Once the distributions to the 13% Plaintiffs and Peterson Plaintiffs currently
underway have been completed, the Plaintiffs, according to the Trustee’s estimates, will
have received approximately ninety-seven (97%) percent of the total amounts that the
Trustee anticipates will be available for distribution to the Plaintiffs.

        As explained below, pursuant to the Court’s Order (ECF 1068), the Trustee
anticipates (i) commencing a distribution of approximately $57.8 million in May, 2020
and (ii) commencing a distribution of the Peterson Fund’s remaining assets during the
fourth quarter of 2020. Once this distribution has been substantially completed, the
Trustee anticipates filing a final report with the Court and requesting authority to
terminate the Peterson Fund.

      B. Distributions to the 13% Plaintiffs

     Distributions have been made to the 13% Plaintiffs and their attorneys in the total
amount of $213,676,900.

         As explained in our previous update letters to the Court (ECF 1046, 1060), the
initial interim distribution and second interim distribution to the 13% Plaintiffs have been
completed in the total amount of $211,206,187. These amounts include payment of
fees to attorneys for the 13% Plaintiffs. The Trustee commenced a third interim
distribution to the 13% Plaintiffs in the aggregate amount of $2,795,475 on or about
October 12, 2018. Payments pursuant to this distribution have been made to all but two
of the 13% Plaintiffs in the total amount of $2,470,713. In addition, the Trustee has
remitted payment of $23,919,062 to the American Center for Civil Justice, Inc. (“ACCJ”)
pursuant to an order entered by this Court (ECF 1030) and a consent order entered in
ACCJ’s bankruptcy case.2


2   The facts relating to ACCJ are set forth in the Trustee’s recent update letters to the Court. The Trustee
    anticipates making one or more additional smaller payments to ACCJ in connection with further
    distributions to the 13% Plaintiffs.


82817824v.3
Honorable Loretta A. Preska
April 27, 2020
Page 3

      C. Status of Distributions to the Peterson Plaintiffs

             As noted in our previous update letters to the Court, on or about
September 14, 2018, the Trustee commenced a supplemental interim distribution to the
Peterson Plaintiffs in the amount of $51,266,298. As of March 31, 2020, 1,469 of 1,473
Supplemental Confidential Disbursement Authorization forms (“SCDA’s”) have been
mailed, and approximately 1,460 of the Peterson Plaintiffs have been paid in the total
amount of $50,911,684. We anticipate additional SCDA’s will continue to be returned to
Epiq and that payments will continue as appropriate.

      D. Issues Delaying Distributions to Certain Peterson Plaintiffs

        As we have previously explained, payments to certain of the Peterson Plaintiffs
have proceeded at a slower pace as a result of individual issues regarding such
Plaintiffs. As explained in our previous letters to the Court, substantial progress has
been made in resolving these issues. The current status of these issues is as follows:

                          i.     Incomplete CDA’s.        Epiq, the Peterson
                  Plaintiffs and their counsel have worked together to correct
                  deficient CDA and SCDA submissions, clearing the way for
                  payments to Plaintiffs whose initial CDA and/or SCDA
                  submissions were incomplete. At one time or another, Epiq
                  has sent more than 718 defect letters to certain of the
                  Peterson Plaintiffs, some of whom have been sent multiple
                  defect letters. At the present time, approximately three (3) of
                  the returned SCDA’s remain incomplete.

                          ii.    Estates.    Currently, 498 of the Peterson
                  SCDAs are for estates of victims of the Beirut bombing,
                  estates of relatives of the victims who have died since
                  becoming Plaintiffs in these actions, heirs of such victims, or
                  relatives of victims.3 Initial interim distributions have been
                  sent to all of the estates and heirs. As of March 31, 2020,
                  494 SCDA’s had been mailed and returned by such estates
                  and heirs. SCDA’s have not been mailed to 4 estates and
                  heirs either because estate representatives have not yet
                  been identified or because the checks for these estates’
                  initial interim distributions have not been cashed or
                  deposited. As of March 31, 2020, 490 supplemental interim
                  distributions have been paid to the estates and heirs that
3   At present, there are 443 estates, but for 20 of those estates payments are being made to a total of 72
    heirs. The number of estates and heirs referenced in this update letter is larger than in previous update
    letters as a result of the natural increase of estates and heirs over time.


82817824v.3
Honorable Loretta A. Preska
April 27, 2020
Page 4

                  have returned SCDA’s. Supplemental interim distributions
                  have not been paid to approximately 4 estates and heirs that
                  returned SCDA’s because the returned SCDA’s are not
                  complete or are undergoing review of the estate and/or heir
                  documentation.

                          iii.  Bankruptcy Filings. Approximately 83 of the
                  Peterson Plaintiffs have sought bankruptcy relief at some
                  point in time, and most of these Plaintiffs did not list a
                  judgment or claim for damages relating to the Beirut
                  bombing as an asset of their bankruptcy estate (and may not
                  have realized that they may have had an obligation to do
                  so). Under applicable bankruptcy laws, many (if not most) of
                  these Plaintiffs’ distributions are or were potentially subject
                  to claims by the trustee that the distributions are property of
                  their respective bankruptcy estates. As of this date, 82 of
                  these Plaintiffs’ initial interim distributions, 81 of their
                  supplemental interim distributions and 80 of their anticipated
                  Pre-Final and Final Distributions (as these terms are defined
                  below) have been largely or entirely resolved insofar as
                  bankruptcy issues are concerned.4


4   In one of these bankruptcies, a dispute arose as to whom the Trustee should pay the attorneys’ fees
    payable on account of the subject Plaintiff’s judgment against Iran. Absent the bankruptcy, the Trustee
    would have paid the attorneys’ fees directly to the attorneys. However, the Chapter 7 trustee
    demanded that the Trustee pay the attorneys’ fee to the Chapter 7 trustee and stated he would institute
    proceedings in the bankruptcy court if the Trustee did not comply with his turnover demand. The
    attorneys instructed the Trustee not to pay the attorneys’ fees to the Chapter 7 trustee. The Trustee
    filed an application with the Court seeking authority to commence an interpleader action, which the
    Court granted on June 3, 2019. (ECF 1037) The Trustee filed an Interpleader Complaint, docketed as
    Case No. 19-cv-5076, which matter has been assigned to this Court and named the Chapter 7 trustee
    and the principal attorneys as defendants. The Trustee also filed a motion in the interpleader action
    seeking an order authorizing deposit of the disputed funds. Subsequently, the subject Plaintiff and the
    Chapter 7 trustee reached a resolution that, among other things, would eliminate the Chapter 7
    trustee’s claim to the attorneys’ fees and the need for the interpleader action. A motion that sought
    approval of that resolution and dismissal of the bankruptcy case was set for hearing in the bankruptcy
    court on December 10, 2019. However, the bankruptcy court denied the motion to dismiss. The
    Chapter 7 Trustee then proceeded to close the bankruptcy case, which would resolve his claim to the
    attorneys’ fees. Because of the pending resolution of the Chapter 7 Trustee’s claim to the attorneys’
    fees, one of the attorney defendants requested and was granted several adjournments to file
    responsive pleadings in this Court. On March 23, 2020, the Court dismissed the pending motion for
    interpleader deposit. On April 21, 2020, the bankruptcy court entered a final decree closing the
    bankruptcy case and discharging the Chapter 7 Trustee. The Trustee anticipates filing a notice of
    dismissal of the interpleader action in the very near future.
    It may at some point become necessary for the Trustee to appear formally in one or more other
    unresolved bankruptcy proceedings or to take other appropriate action in order to assist the relevant


82817824v.3
Honorable Loretta A. Preska
April 27, 2020
Page 5


   E. Final Distributions and Termination of the Peterson Fund

       On February 27, 2020 the Court entered an Order (ECF 1068, the “Order”)
approving the Motion of Fund Trustee for Order Approving: (1) Proposed Interim
Accounting of Distributed Funds; (2) Fund Distribution Procedures and Disclosures; (3)
Proposed Allocations of Fund Income and Expenses; (4) Proposed Two-Part Plan for
Distribution of Remaining Funds to Fund Beneficiaries; (5) Continued Referral of all
Distribution-Related Disputes to Special Master; (6) Proposed Plan for Termination of
Fund and Holding of Final Reserves and (7) Related Relief (ECF 1059, the “Motion”).

        Pursuant to the Order, the Court (i) approved the distributions that the Peterson
Fund has already made and the Trustee’s interim accounting with respect thereto, (ii)
approved the Trustee’s preliminary expense and income allocations in connection with
anticipated final distributions from the Peterson Fund, and (iii) authorized the Trustee to
proceed with distribution of the Peterson Fund’s remaining funds available for
distribution (including establishment of reserves for future expenses and implementation
of the procedures necessary to proceed with final distributions), and to prepare for
termination of the Peterson Fund.

        As explained in the Motion, the Trustee anticipates proceeding with a two-part
distribution to Plaintiffs and their attorneys. In the first part of the distribution (referred to
in the Motion as the “Pre-Final Distribution”), the Trustee anticipates commencing a
distribution of approximately $57.8 million to Plaintiffs and attorneys in May, 2020. In
the second part of the distribution (referred to as the “Final Distribution”), the Trustee
anticipates commencing a distribution of the Peterson Fund’s remaining assets that are
available for distribution during the fourth quarter of 2020.

       Once the Peterson Fund has substantially completed these distributions and the
tasks necessary to wind-down the Peterson Fund, the Trustee anticipates filing a final
report with the Court and requesting the Court’s authority to terminate the Peterson
Fund.




 Plaintiffs in resolving obstacles to receiving their distributions and/or to protect the Peterson Fund’s
 interest in connection with these cases.



82817824v.3
Honorable Loretta A. Preska
April 27, 2020
Page 6

                                      *    *   *   *

      If the Court has any questions regarding any of the foregoing, the Trustee will of
course respond expeditiously in order to assist the Court in addressing the same.

                                          Respectfully submitted,



                                          Shalom Jacob
SJ:ma




82817824v.3
